Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 1 of 6 PageID #: 3210
       Brian Rossomanno Cross-examination                                Volume 2
                                                                             209
 1    A     The overwhelming majority was compliant.

 2    Q     Okay.    And those compliant folks -- did you see any of

 3    them get pepper sprayed?

 4    A     No, I did not.

 5               MR. RELYS:    I have no further questions for this

 6    witness at this time.       Thank you.

 7               THE COURT:    Cross-examination.

 8                               CROSS-EXAMINATION

 9    BY MR. ROTHERT:

10    Q     Good afternoon, Mr. Rossomanno.

11    A     Good afternoon, sir.

12    Q     Did you complete a declaration in this case?

13    A     I'm sorry?

14    Q     Did you sign a declaration in this case?

15    A     I did.

16    Q     All right.     And who wrote that for you?

17    A     City Counselors.

18    Q     So I'm correctly understanding that some County police

19    have been operating in the city of St. Louis with respect to

20    protests?

21    A     Yes, sir.

22    Q     Okay.    And is that still the case today?

23    A     No, it's not.

24    Q     Okay.    What time period was that?

25    A     That portion of the detail where the County was assisting



                                                                  Pls.' Ex. 8
Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 2 of 6 PageID #: 3211
       Brian Rossomanno Cross-examination                                Volume 2
                                                                             210
 1    us, that ended a week ago Sunday.

 2    Q     Do you know who was -- who was in charge of the County

 3    police when they were operating in the city?

 4    A     Lieutenant Colonel Cox.

 5    Q     And is that someone with the County or someone with the

 6    City?

 7    A     It's a county deputy chief, yes, sir.

 8    Q     What's your understanding of, in the city of St. Louis,

 9    when you have authority to declare an unlawful assembly?

10    A     Well, first of all, I don't exercise that without

11    direction from an incident commander.

12    Q     Okay.

13    A     But I -- you know, any officer, given the -- depending on

14    the circumstances, can declare an assembly unlawful based on

15    his observations and that particular situation.

16    Q     Okay.    What are the criteria for an unlawful assembly?

17    A     My criteria for an unlawful assembly would be when the

18    group as a whole is acting in an unlawful manner, be it

19    committing acts of violence towards citizens or police

20    officers, property damage, or other violations of law, to even

21    include blocking streets.

22    Q     So even if there's a peaceful protest that's blocking a

23    street, you believe that can be declared an unlawful assembly

24    in St. Louis under St. Louis laws?

25    A     It could be.     It very rarely is.



                                                                  Pls.' Ex. 8
Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 3 of 6 PageID #: 3212
       Brian Rossomanno Cross-examination                                Volume 2
                                                                  211
 1    Q     And who decides if -- if an assembly becomes unlawful?

 2    A     Normally, the incident commander, which depending on some

 3    of our, for lack of a better term, run-of-the-mill protests,

 4    that can be a district captain, it can be an area major, or

 5    for a larger detail like this, it was a lieutenant colonel.

 6    Q     But it could be any police officer too?

 7    A     It could be, but I would -- you'd be hard-pressed to find

 8    an officer that would make that call on their own without

 9    seeking guidance from above.

10    Q     Now, can you give a dispersal order if there's not an

11    unlawful assembly?

12    A     Ask that again.

13    Q     Can you give a dispersal order to an assembled group of

14    people if there's not an unlawful assembly?

15    A     Generally no, we don't do that.         I've never done that.

16    Q     Could you?

17    A     You would have to declare it unlawful first and then give

18    an order to -- sure.

19    Q     Okay.    So when you talked about the bicycle police

20    officers on 9th and Olive on September 17th giving dispersal

21    orders, was that -- had that been declared an unlawful

22    assembly by the incident commander?

23    A     I'm sure it'd been declared that by the officers on the

24    scene based on the property damage.          I would assume.     You'd

25    have to ask them.



                                                                  Pls.' Ex. 8
Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 4 of 6 PageID #: 3213
       Brian Rossomanno Cross-examination                                Volume 2
                                                                             212
 1    Q     So it's not always the incident commander.           Sometimes

 2    it's just the officers --

 3    A     Not always.

 4    Q     -- on the scene?

 5    A     Correct.

 6    Q     Also, that evening or that day, September 17th, you

 7    shadowed a march for quite some time in streets in St. Louis;

 8    correct?

 9    A     17th -- was that Sunday?

10    Q     Yes.

11    A     Yes, yes, I did.      I'm sorry.

12    Q     All right.     Is it your belief that you could have

13    arrested any of the people at any time who were participating

14    in that march?

15    A     It's my belief that blocking the streets is against the

16    city ordinance.

17    Q     Okay.    So do you believe that under the city ordinances

18    you had authority to arrest any of those people at any time?

19    A     If we wanted to, we could have effected arrests after,

20    you know, going through the proper procedures of telling them

21    that their activity is unlawful and they need to leave the

22    streets.

23    Q     Well, do you really?       Do you really have to tell someone

24    that they're -- if they're violating the law about blocking

25    streets, do you have to tell them that it's unlawful and --



                                                                  Pls.' Ex. 8
Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 5 of 6 PageID #: 3214
       Brian Rossomanno Cross-examination                                Volume 2
                                                                  213
 1    A     You'd be surprised how many times we've had to explain to

 2    them that blocking the streets is unlawful.

 3    Q     Okay.    Before you can do an arrest, do you have to

 4    declare the assembly unlawful and order them to leave if

 5    they're blocking the streets, or can you just arrest?

 6    A     Oh, not necessarily.       If you have somebody -- for

 7    example, you see a subject throw a rock at a police officer;

 8    you don't have to give him an order to disperse before you

 9    arrest him.     He's wanted for a charge at that point.

10    Q     But what about blocking traffic by marching in the

11    street?

12    A     Do you have to give them?

13    Q     Right.

14    A     No, you don't, but we do.        Of the 200 protests I've

15    worked, 90 percent of them, we've allowed them to march in the

16    streets, and we do nothing but block traffic for them.

17    Q     Okay.    And how do you decide when you're going to --

18    A     That's not my decision.

19    Q     Okay.    Whose decision is it?

20    A     The incident commander normally.

21    Q     All right.     And is that just in his discretion?

22    A     You'd have to ask the incident commander.

23    Q     Okay.    And who is the incident commander?

24    A     For this, for these details, for the Stockley verdict, it

25    was Lieutenant Colonel Leyshock, but as I said, day-to-day,



                                                                  Pls.' Ex. 8
Case: 4:17-cv-02498-AGF Doc. #: 183-8 Filed: 08/13/20 Page: 6 of 6 PageID #: 3215
       Brian Rossomanno Cross-examination                                Volume 2
                                                                             214
 1    the incident commander can change depending on where the

 2    protest is and who is the district captain.

 3    Q     All right.     If there are protests in the downtown area,

 4    marching down Market during the day, do you know who the

 5    incident commander is?

 6    A     Captain Renee Kriesmann would be the incident commander.

 7               THE COURT:    What was the name you said?

 8               THE WITNESS:     Kriesmann, ma'am.     It's

 9    K-R-I-E-S-M-A-N-N.

10    Q     (By Mr. Rothert) Now I want to ask you a couple questions

11    about dispersal orders.

12    A     Okay.

13    Q     Do you think it's reasonable that people might think that

14    when you give a dispersal order to a group of protestors that

15    you're ordering the protest to disperse and not people who

16    aren't involved in the protest?

17    A     I'm sorry.     I'm trying to -- because I can't really hear

18    you very good.     I apologize.     My hearing is -- I'm trying to

19    read it as you're --

20    Q     That's fine.     If -- when you give a dispersal order to a

21    group of protestors, do you think it's reasonable for people

22    who are not part of that assembly to think that that dispersal

23    order does not apply to them?

24    A     I think a reasonable person would order or would follow

25    the orders being given to them by police, whether they're



                                                                  Pls.' Ex. 8
